Exhibit 10.16
Robertson Technologies Licensing, LLC and Aversien Science, L.L.C.
Product Distribution Agreement
This Product Distribution Agreement (this “Agreement”) is made effective as of
03/29/2010 between Robertson Technologies Licensing, LLC, of 4215 Fashion Square
Blvd, Suite 3, Saginaw, Michigan 48603 and its affiliates, and Aversien Science,
LLC of 26300 Telegraph Rd., Ste. 201, Southfield, Michigan 48033.
In the Agreement, the party who is granting the right to sell/market its
products/services will be referred to as “Robertson”, and the other party who is
receiving the right to sell/market the products/services will be referred to as
“Aversien Science”.
The parties agree as follows:
I. RIGHT TO SELL. Robertson has developed a versatile, interactive knowledge
management system that can be displayed on multiple platforms and is intended to
improve timeliness and accuracy of medical diagnostics “Robertson Technology”.
In accordance with this Agreement, Robertson grants Aversien Science the right
to sell/market products/services on behalf of Robertson under the terms of this
Agreement listed below. Robertson agrees to deliver such products necessary for
contracts generated by Aversien Science. Aversien Science agrees to devote its
best efforts to the sale of the Robertson Technology. All sales prices and terms
of sale shall be determined by mutual consent of the parties.
II. PROCEEDS OF SALES. Robertson will pay to Aversien Science a portion of the
sales proceeds for marketing/sales and support services in accordance with
Section XVII of this Agreement.
III. RECORDS. Aversien Science and Robertson shall keep accurate records
regarding the quantities of the Robertson Technology that are sold. Robertson
and Aversien Science shall have the right to inspect such records from time to
time after providing reasonable notice of such intent to the other party.
IV. TAXES

  a)   PAYROLL TAXES. Aversien Science shall be exclusively liable for, and
shall indemnify Robertson against such liability for, all employee payroll taxes
and insurance arising out of wages payable to persons employed by Aversien
Science in connection with the performance of this Agreement.

  b)   TAXES. Robertson is not liable for any taxes that Aversion Science is
legally obligated to pay in connection with this Agreement, and all such taxes
(including but not limited to net income or gross receipts taxes, franchise
taxes, and/or property taxes) will be the financial responsibility of Aversion
Science.

V. DEFAULTS. If Aversien Science fails to abide by the obligations of this
Agreement, including the obligation to remit payment to Robertson when due,
Robertson shall have the option to cancel this Agreement by providing 45 days’
written notice to Aversien Science. Aversien Science shall have the option of
preventing the termination of this Agreement by taking corrective action that
cures the default, if such corrective action is taken prior to the end of the
time period stated in the previous sentence, and if there are no other defaults
during such time period.

 





--------------------------------------------------------------------------------



 



VI. ARBITRATION. All disputes under this Agreement that cannot be resolved by
the parties shall be submitted to arbitration under the rules and regulations of
the American Arbitration Association. Either party may invoke this paragraph
after providing 30 days’ written notice to the other party. All costs of
arbitration shall be divided equally between the parties. Any award may be
enforced by a court of law.
VII. WARRANTIES. Neither party makes any warranties with respect to the use,
sale or other transfer of the Robertson Technology by the other party or by any
third party. In no event will Robertson be liable for direct, indirect, special,
incidental, or consequential damages, that are in any way related to the
Robertson Technology.
VIII. TRANSFER OF RIGHTS. This Agreement shall be binding on any successors of
the parties. Neither party shall have the right to assign its interests in this
Agreement unless the prior written consent of the other party is obtained.
IX. TERMINATION. This Agreement may not be terminated by either party unless
there are violations of the agreement or either party is not performing its
duties as outlined in this document, in which case termination requires party to
provide 60 days’ written notice to the other party.
X. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
with respect to the subject matter of this Agreement and there are no other
promises or conditions in any other agreement, whether oral or written. This
Agreement supersedes any prior written or oral agreements between the parties
with respect to the subject matter of this agreement.
XI. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.
XII. SEVERABILITY. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.
XIII. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 





--------------------------------------------------------------------------------



 



XIV. APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of Michigan.
XV. DISTRIBUTION RIGHTS Aversien Science (AS) has the right to sell Robertson
Technology solutions. AS can bring clients to Robertson who executes a license
agreement with said client, however, AS remains the distributor of record for
RTL business purposes and Licensee is part of the AS sales force. Robertson has
an inherit right to make sales through its own organization as well. If Aversien
Science generates a contact that ends in the execution of a contract then the
sales and marketing must go thru Aversien Science. If Robertson generates a sale
it can assign the business to Aversien Science
XVI. SUPPORT Aversien Science shall receive the support of Robertson in its
efforts to market Robertson products/services. Dr. Joel Robertson shall make
appearances at key events, attend key meetings, endorse (letters, video, audio,
media’s, etc.) Aversien Science as its partnership organization. Robertson shall
support its business technology systems, deliverance of technology to consumer
sector, and expertise in handling technical questions. Robertson shall provide
training on its products/services to Aversien Science and its
agents/contractors. Once trained, Aversien Science will become a technical
implementation partner with Robertson with the capabilities of training all
future contractors, agents, distribution outlets, etc.
Any costs incurred by Aversien Science in the marketing and distribution of the
Robertson Technology are the sole responsibility of Aversien Science. Such costs
include, but are not limited to, travel, entertainment, printing and marketing.
XVII. COMMISSIONS Aversien Science shall receive a commission on the sale of RT
products/services regarding business to business sales and/or receive a markup
on distributed/licensed product. Each individual sales opportunity will be added
as an addendum to the agreement.
[SIGNATURE PAGE FOLLOWS]

 





--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
This Agreement is entered into by the parties as of the Effective Date.
Technology Provider:
Robertson Technologies Licensing, LLC

         
By:
  /s/ Joel C. Robertson
 
   
 
  Dr. Joel Robertson    
 
  CEO    
 
        Technology Distributor:
Aversien Science, LLC    
 
       
By:
  /s/ Herbert Gibson    
 
       
 
  Herbert Gibson    
 
  CEO    

 

